DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 6/3/2022 has been entered. Claims 1-18 and 20-21 remain pending in the present application. Applicant’s amendments to claims have overcome each and every objection as well as the 35 U.S.C. 101 rejection set forth previously. Claim 19 has been cancelled and claim 21 is a new claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Breau (US 20130175802 A1) in view of Rodenbeck et al. (US PGPUB 20070246550).

Regarding claim 1, Breau teaches A system, comprising: a processor that executes computer executable components stored in a memory (the apparatus includes a controller such as a microprocessor, paragraph [0042]. The controller is programmed, paragraph [0051]. The microprocessor stores information so that this information can easily be calculated and compiled for use by the customer, paragraph [0082]); 
a coupling component that secures the system to a pipe (The powered apparatus includes a housing dimensioned and configured for mounting in a fluid conduit, paragraph [0029]); 
a power generation component that generates power from material flowing through the pipe (a generator for generating power from the fluid which is attached inside the fluid conduit, paragraph [0030]);  
	an analysis component that analyzes an at least one condition of the pipe (Breau; at least paragraph [0095]; disclose a water analysis processor (58) coupled to various sensors/probes for determining a condition of the pipe (i.e. fluid flow through the pipe, water pressure of the pipe, etc.))
a power output component that outputs power generated by the power generation component (Breau teaches cooperating power connection structures for transferring power, charging station and battery, paragraphs [0035]-[0037]. storage of the power produced by the generator, paragraph [0049]).
	Breau does not teach; an analysis component that analyzes an at least one condition of the pipe and an at least one user preference and modifies an at least one parameter associated with the pipe based upon the analyses of the at least one condition and the at least one user preference;
	However, Rodenbeck teaches; an analysis component that analyzes an at least one condition of the pipe and an at least one user preference and modifies an at least one parameter associated with the pipe based upon the analyses of the at least one condition and the at least one user preference; (Rodenbeck; at least paragraphs [0151]-[0153]; disclose a system and method for controlling temperature/flow rate of water within a piping system in which the system receives a user preference of the desired temperature and flow rate, compares the measured temp/flow rate using sensors (178), and then adjusts a valve (152) to achieve the desired temp/flow rate).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined Breau (directed to the fluid conduit system that can generate and output electricity) and Rodenbeck (directed to controlling various piping parameters based on user preferences) and arrived at a method comprising, adjusting a parameter associated with a pipe based on user preferences. One of ordinary skill in the art would have been motivated to make such a combination so that users can set and regulate gross flow rates within a water control system (Rodenbeck paragraph [0141]).

Regarding claim 2, the combination of Breau and Rodenbeck further teach; The system of claim 1, further comprising: a power storage component that stores power received from the power output component (Breau; the apparatus includes a power storage device for storing the power produced by the generator, paragraph [0033]).

Regarding claim 3, the combination of Breau and Rodenbeck further teach; The system of claim 1, wherein the power generation component comprises a turbine generator (Breau; the generator may convert the energy mechanically by the use of a turbine, paragraph [0030]).

Regarding claim 4, the combination of Breau and Rodenbeck further teach; The system of claim 1, wherein the material flowing through the pipe comprises natural gas (Breau; the fluid application can be any application in which fluid flows through a conduit, paragraph [0020] and [0023]. natural gas/propane supply lines can also be used to monitor gas flow rates/volume, paragraph [0082]).

Regarding claim 5, the combination of Breau and Rodenbeck further teach; The system of claim 1, wherein the material flowing through the pipe comprises water (Breau; the fluid application can be any commercial, household (residential), industrial or public fluid application. The fluid can be practically any type of fluid; in certain embodiments, the fluid is water or other non-volatile fluid, paragraphs [0020] and [0023]).

Regarding claim 6, the combination of Breau and Rodenbeck further teach; The system of claim 1, further comprising: a regulation component that can regulate the material flowing through the pipe. (Rodenbeck; at least Fig. 13E; disclose electronic proportional valve (152)).


Regarding claim 7, the combination of Breau and Rodenbeck further teach; The system of claim 1, further comprising: a sensing unit that can detect a condition external to the system (Breau; the apparatus can include different types of probes, sensor, coils or the like for monitoring and/or testing, paragraph [0063]. Breau teaches various parameters (conditions) associated with the fluid that is tested and/or monitored, paragraph [0064]).

Regarding claim 8, the combination of Breau and Rodenbeck further teach; The system of claim 7, wherein the condition comprises a presence of water inside a structure containing the system (Breau; a water monitoring processor monitors water feature components such as water quality and amount of water, paragraphs [0069]-[0070]).

Regarding claim 21, the combination of Breau and Rodenbeck further teach; The system of claim 1, wherein the at least one user preference relates to one of: increasing or decreasing flow, energy saving or water consumption. (Rodenbeck; at least paragraphs [0141] and [0153]; disclose wherein the user preferences can either be a gross consumption preference or a flow rate setting).

Claim 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Breau (US 20130175802 A1) in view of Zeier (US 20020140233 A1) in view of Rodenbeck et al. (US PGPUB 20070246550).

Regarding claim 9, Breau teaches A method, comprising: determining, by a system comprising a processor and coupled to a pipe, a flow of material through the pipe (The powered apparatus includes a housing dimensioned and configured for mounting in a fluid conduit, paragraph [0029] and microprocessor, paragraph [0042]); response to a determination that the condition external to the system is not occurring (Examiner notes that the condition external to the system is not occurring is no detection of flooding. Breau teaches various other parameters (conditions) associated with the fluid that is tested and/or monitored, paragraph [0064]): generating, by the system, electricity from material flow through the pipe (a generator for generating power from the fluid which is attached inside the fluid conduit, paragraph [0030]); outputting, by the system, the electricity (Breau teaches cooperating power connection structures for transferring power, charging station and battery, paragraphs [0035]-[0037]. storage of the power produced by the generator, paragraph [0049]); 
analyzing, by the system, an at least one condition of the pipe (Breau; at least paragraph [0095]; disclose a water analysis processor (58) coupled to various sensors/probes for determining a condition of the pipe (i.e. fluid flow through the pipe, water pressure of the pipe, etc.))
Breau does not teach determining, by the system, a condition external to the system … and in response to a determination that the condition external to the system is occurring: regulating, by the system, the flow of material;
analyzing, by the system, and at least one condition of the pipe and an at least one user preference and modifying an at least one parameter associated with the pipe based upon the analyses of the at least one condition an at least one user preference.
Zeier teaches determining, by the system, a condition external to the system (leakage when excess water flows through the conduit, paragraphs [0026] – [0028]) … and in response to a determination that the condition external to the system is occurring: regulating, by the system, the flow of material (controlling fluid flow in a pipe system when there is a leakage of excess water flowing through the conduit, paragraph [0016] and paragraphs [0026] – [0028]).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined Breau (directed to the fluid conduit system that can generate and output electricity) and Zeier (directed to controlling fluid flow in a pipe system when there is a leakage) and arrived at a method comprising, determining a flow of material through the pipe, determining whether there is a leakage or not, if there is no leakage the electricity is generated and outputted by the system, and if there is leakage the system controls fluid flow in the pipe. One of ordinary skill in the art would have been motivated to make such a combination so that problems with flooding due to leaks can be avoided since the system is able to regulate the material flowing through the pipe (Zeier paragraph [0016]).
The combination of Breau and Zeier appear silent on; analyzing, by the system, an at least one condition of the pipe and an at least one user preference and modifying an at least one parameter associated with the pipe based upon the analyses of the at least one condition an at least one user preference.
However, Rodenbeck teaches; analyzing, by the system, an at least one condition of the pipe and an at least one user preference and modifying an at least one parameter associated with the pipe based upon the analyses of the at least one condition an at least one user preference. (Rodenbeck; at least paragraphs [0151]-[0153]; disclose a system and method for controlling temperature/flow rate of water within a piping system in which the system receives a user preference of the desired temperature and flow rate, compares the measured temp/flow rate using sensors (178), and then adjusts a valve (152) to achieve the desired temp/flow rate).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined Breau (directed to the fluid conduit system that can generate and output electricity), Zeier (directed to controlling fluid flow in a pipe system when there is a leakage), and Rodenbeck (directed to controlling various piping parameters based on user preferences) and arrived at a method comprising, adjusting a parameter associated with a pipe based on user preferences. One of ordinary skill in the art would have been motivated to make such a combination so that users can set and regulate gross flow rates within a water control system (Rodenbeck paragraph [0141]).


Regarding claim 10, Breau teaches The method of claim 9, wherein the condition external to the system comprises a (the apparatus can include different types of probes, sensor, coils or the like for monitoring and/or testing, paragraph [0063]. Breau teaches various parameters (conditions) associated with the fluid that is tested and/or monitored, paragraph [0064]).
Zeier teaches detection of flooding (sensing when leakage occurs when excess water flows through the conduit, paragraphs [0026] – [0028]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined Breau (directed to using sensors to test and monitor conditions), Rodenbeck, and Zeier (directed to detecting when leakage occurs) and arrived at a system that uses sensors to detect when leakage occurs. One of ordinary skill in the art would have been motivated to make such a combination so that problems with flooding due to leaks can be avoided since the system is able to regulate the material flowing through the pipe (Zeier paragraph [0016]).

Regarding claim 11, the combination of Breau, Zeier, and Rodenbeck further teach; The method of claim 9, wherein the regulating comprises stopping the flow of material through the pipe (Zeier; closing down the shutting valve when there is a leak and thereby establishing a pressure drop of fluid flow through the conduit, paragraph [0029]).

Regarding claim 12, the combination of Breau, Zeier, and Rodenbeck further teach; The method of claim 9, further comprising: monitoring, by the system, a volume of the flow through the pipe (Zeier; monitoring volume flow through a conduit in water distribution system, paragraphs [0024] – [0026]).

Regarding claim 13, the combination of Breau, Zeier, and Rodenbeck further teach; The method of claim 12, further comprising: outputting, by the system, a signal comprising information determined during the monitoring (Zeier; fluid flow is monitored by sensing turbine wheel RPM and outputs a pulse signal represented of the RPM being sensed).

Regarding claim 14, the combination of Breau, Zeier, and Rodenbeck further teach; The method of claim 9, wherein the outputting comprises powering a device coupled to the system (Breau; The powered apparatus includes a housing dimensioned and configured for mounting in a fluid conduit, paragraph [0029]). 

Claim 15-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Breau (US 20130175802 A1) in view of Gustafon (US 20180364664 A1) in view of Rodenbeck et al. (US PGPUB 20070246550).

Regarding claim 15, Breau teaches … enable a turbine of the valve device to generate electricity (the generator may convert the energy mechanically by the use of a turbine, paragraph [0030]); cause an output component to direct the electricity generated by the turbine to an output location of the valve device (Breau teaches cooperating power connection structures for transferring power, charging station and battery, paragraphs [0035]-[0037]. storage of the power produced by the generator, paragraph [0049]); determine an amount of electricity generated by the turbine (a water monitoring processor monitors water feature components such as water quality and amount of water, paragraphs [0069]-[0070]); 
Breau does not teach A non-transitory computer readable program product that facilitates operations of a valve device, the computer program product comprising readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to: … and store information associated with the determine the amount of electricity to a memory of the valve device;
analyze an at least one condition of the valve device and an at least one user preference and modify an at least one parameter associated with the valve device based upon the analyses of the at least one condition and at least one user preference. 
Gustafon teaches A computer program product that facilitates operations of a valve device, the computer program product comprising readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to (teaches computer-readable storage media includes a volatile memory and stores computer-readable instructions implemented on a processor, the processor performs the operations of the inventions when executed, paragraph [0044]-[0046]): … and store information associated with the determine the amount of electricity to a memory of the valve device (storing energy use information associated energy use data, paragraph [0023]).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined Breau (directed to the fluid conduit system that can generate and output electricity) and Gustafon (directed to computer-readable storage media with instruction implemented on processor that can store energy information) and arrived at a computer readable storage medium that facilitates operations of a fluid conduit and causes the processor to: generate electricity via the turbine, output electricity from the turbine, determine the amount of electricity, and store information associated with the generated electricity to the memory. One of ordinary skill in the art would have been motivated to make such a combination so that the stored information can be accessible and can be used to make the necessary energy management actions, (Gustafon paragraphs [0010]- [0011]).
The combination of Breau and Gustafon appear silent on; analyze an at least one condition of the valve device and an at least one user preference and modify an at least one parameter associated with the valve device based upon the analyses of the at least one condition and at least one user preference. 
However, Rodenbeck teaches; analyze an at least one condition of the valve device and an at least one user preference and modify an at least one parameter associated with the valve device based upon the analyses of the at least one condition and at least one user preference. (Rodenbeck; at least paragraphs [0151]-[0153]; disclose a system and method for controlling temperature/flow rate of water within a piping system in which the system receives a user preference of the desired temperature and flow rate, utilized position sensors associated with a valve (166) to determine a condition of the valve device, and based upon the user preference and valve position, adjusting the valve condition to achieve the desired preferences).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined Breau (directed to the fluid conduit system that can generate and output electricity), Gustafon (directed to computer-readable storage media with instruction implemented on processor that can store energy information), and Rodenbeck (directed to controlling a valve to achieve various piping parameters based on user preferences) and arrived at a method comprising, adjusting a parameter associated with a pipe based on user preferences. One of ordinary skill in the art would have been motivated to make such a combination so that users can set and regulate gross flow rates within a water control system (Rodenbeck paragraph [0141]).


Regarding claim 16, Breau teaches electricity generated to a context of the valve device in association an external condition (various other parameters (conditions) associated with the fluid that is tested and/or monitored, paragraph [0064]).
Breau does not teach The computer program product of claim 15, wherein the program instructions further cause the processor to: employ machine learning and artificial intelligence to determine relevance of the 
Gustafon teaches The non-transitory computer readable program product of claim 15, wherein the program instructions further cause the processor to (computer-readable storage media and processor, paragraphs [0044]-[0046]): employ machine learning and artificial intelligence to determine relevance of the electricity generated to a context of the valve device in association an external condition (teaches using artificial intelligence and machine learning techniques on energy use data for optimizing best actions for demand-response actions, [0022]).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined Breau, Rodenbeck, and Gustafon (directed to using artificial intelligence and machine learning techniques) and arrived at a computer program with instruction that causes the processor to use machine learning and artificial intelligence to determine relevance of the electricity generated in association of external condition. One of ordinary skill in the art would have been motivated to make such a combination so that the system can provide information to be utilized to optimize the best actions or demand-response actions, (Gustafon paragraph [0022]).


Regarding claim 17, the combination of Breau, Gustafon, and Rodenbeck further teach; The non-transitory computer readable program product of claim 16, wherein the program instructions further cause the processor to (Gustafon; computer-readable storage media and processor, paragraphs [0044]-[0046]): control a flow of material through the valve device using information determined during the machine learning (Gustafon; teaches using artificial intelligence and machine learning techniques on energy use data for optimizing best actions for demand-response actions, [0022]; and wherein Rodenbeck teaches controlling a flow of material through a valve device [0141]).

Regarding claim 18, the combination of Breau, Gustafon, and Rodenbeck further teach; The computer program product of claim 17, wherein control the flow comprises: enabling a regulation component to stop a flow of material through the valve device (Rodenbeck; at least paragraph [0225]; disclose stopping flow of water through the valve device).

Regarding claim 20, the combination of Breau, Gustafon, and Rodenbeck further teach; The computer program product of claim 15, wherein the program instructions further cause the processor to: generate a signal corresponding to the information (Rodenbeck; at least paragraph [0153]; discloses based on the received information, generating control parameters to control a valve to achieve the desired settings).


Response to Arguments
Applicant’s arguments, see pages 7-20, filed 6/3/2022, with respect to the rejection(s) of claim 1 under 35 U.S.C. 102(a)(1) and claims 9 and 15 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of  Breau (US 20130175802 A1) in view of Rodenbeck et al. (US PGPUB 20070246550), Breau (US 20130175802 A1) in view of Zeier (US 20020140233 A1) in view of Rodenbeck et al. (US PGPUB 20070246550), and Breau (US 20130175802 A1) in view of Gustafon (US 20180364664 A1) in view of Rodenbeck et al. (US PGPUB 20070246550), respectfully.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Davidson et al. (US PGPUB 20090039176): disclose a system and method for a user to set preferences for water flow/temp in a piping system. 

DeLangis (US PGPUB 20050121529): disclose a system and method for controlling a valve to achieve a user’s desired flow/temperature settings in a piping system.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W CARTER whose telephone number is (469)295-9262. The examiner can normally be reached 9-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.W.C./Examiner, Art Unit 2117                                                                                                                                                                                                        
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117